DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-12 in the reply filed on 14May2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration without traverse.
Claims 1-12 are the current claims hereby under examination.
Specification
It is unclear why the title of the invention is BATTERY-LESS SWEAT PATCH TO MEASURE BIOCHEMICAL COMPOSITION, but the claim 11 states that there is a battery in the device. If a battery will be in the device “BATTERY-LESS” in the title should be removed.
Claim Objections
Claims 1 and 11 is objected to because of the following informalities:  
Claim 1, line 1, should state “a biochemical composition” instead of “the biochemical composition”.  
Claim 11, line 1, should state “wherein  the device …”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 has both a product and process in this claim. The product is the microfluidic chip and the process is the microfluidic chip being manufactured by one of 3D printing, micromolding, micromachining, roll to roll or lithography. These are active steps which describe a process of how the microfluidic chip is made (See MPEP 2173.05P). It is unclear if the process of making the microfluidic chip is being claimed or the apparatus of just the microfluidic chip.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20180064377 A1 - cited by Applicant) in view of Sonner (US 20180035928 A1).
Regarding claim 1, Rogers teaches a device for measuring the biochemical composition of a fluid comprising (Paragraph [0201] and Fig. 1, A, element 10): a bonding layer (Paragraph [0201] and Fig. 1, A, element 140); a microfluidic chip having at least one inlet (Paragraph [0201] and Fig. 1, A, element 130 (inlets)), a plurality of channels (Paragraph [0201] and Fig. 2, D, element 160 (channels)) and at least one outlet (Paragraph [0201] and Fig. 1, B, element 260 (outlet)); an electronic chip assembly having at least one sensor (Paragraph [0201] and Fig. 1, B, element 50 (sensor)), the at least one sensor configured to align with the at least one outlet of the microfluidic chip (Fig. 1, B, elements 50 (sensor) and outlet (260) are aligned); and a protective layer (Paragraph [0201] and Fig. 1, A, element 190).
Rogers fails to explicitly teach a wicking layer configured to move a fluid through the at least one sensor.
Sonner teaches a wicking layer configured to move sweat from the skin to the sensor (Paragraph [0030] and Fig. 6D, element 68 (wicking layer) of Sonner).
Sonner is analogous art as it teaches a device for measuring a biochemical composition.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rogers to have a wicking layer configured to move a fluid through at least one sensor, as taught by Sonner. This would have been modified in order to move the sweat from Rogers to the sensor in order to improve sweat fluid management and improve performance of the device (Paragraph [0030] of Sonner). 
Regarding claim 2, Rogers in view of Sonner teach wherein the bonding layer is adjacent to the microfluidic chip (Fig. 1, A, bonding layer (140) and microfluidic chip (30) of Rogers) and has at least one opening configured to align with the at least one inlet of the microfluidic chip (Paragraph [0201] -"An adhesive layer 140, having openings or harvesting areas 145 positioned to fluidically align or correspond with inlet(s) 130" - Fig. 1, A, element 145 (at least one opening) and 130 (inlet) of Rogers).
Regarding claim 3, Rogers in view of Sonner teach wherein the electronic chip assembly is adjacent to the microfluidic chip (Paragraph [0201] and Fig. 1, A and B, elements 150 (electronic chip) and 30 (microfluidic chip) of Rogers) and has at least one aperture configured to align with the at least one outlet of the microfluidic chip (Fig. 1, B - The sensor (50) for apertures in between which are aligned with the outlet of the microfluidic chip (260) of Rogers).
Regarding claim 4, Rogers in view of Sonner teach wherein the microfluidic chip is comprised of an organic or inorganic polymer (Paragraph [0201] - "Device 10 may include a functional substrate 30, which may be formed of a polymer, including PDMS" of Rogers).
Regarding claim 5, Rogers in view of Sonner teach wherein the microfluidic chip is manufactured by one of 3D printing, micromolding, micromachining, roll to roll or lithography (Paragraph [0110] of Rogers).
Regarding claim 6, Rogers in view of Sonner teach wherein each channel of the plurality of channels of the microfluidic chip is configured to be at least one of capillary driven, pumped mechanically or pumped electrically (Paragraphs [0155] and [0186] - "The inlet of microfluidic channel which is bottom side of the device should be anchored on the epidermis strongly and 
Regarding claim 7, Rogers in view of Sonner fail to explicitly teach wherein each channel of the plurality of channels of the microfluidic chip has a width, the width of each channel being greater than or equal to 200 nanometers and less than or equal to 500 micrometers. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore, it would have been obvious, through routine optimization, to determine the width of each channel.
Regarding claim 8, Rogers in view of Sonner fail to teach wherein each channel of the plurality of channels of the microfluidic chip has a height, the height of each channel being greater than or equal to 10 microns and less than or equal to 2 millimeters. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore, it would have been obvious, through routine optimization, to determine the height of each channel.
Regarding claim 9, Rogers in view of Sonner teach wherein the protective layer is configured to allow vapor to flow out of the device (Paragraph [0117] of Rogers).
Regarding claim 12, Rogers in view of Sonner teach wherein the wicking layer is configured to move sweat from the skin through at least one sensor (Paragraph [0030] of Sonner), but fails to teach the wicking layer is located adjacent to the electronic chip assembly.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rogers in view of Sonner to have the wicking layer adjacent to the electronic chip assembly, as taught by Sonner. This would have been modified in order to place the wicking layer in proximity with the electronic chip assembly for ease of moving the sweat from the skin to the electronic chip assembly. Furthermore, it would merely be combining prior art elements according to known methods to yield predictable results. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20180064377 A1 – cited by Applicant) in view of Sonner (US 20180035928 A1), as discussed in claim 1 above, further in view of Yang (US 2013/0317333 A1) .
Regarding claim 10, Rogers in view of Sonner teach claim 1 as discussed above by fails to teach claim 10, wherein the electronic chip assembly is a printed circuit board assembly.
Yang teaches wherein the electronic chip assembly is a printed circuit board assembly (Paragraph [0022] of Yang).
Yang is analogous art as it teaches a device for measuring biochemical compositions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rogers in view of Sonner to have the electronic chip assembly be a printed circuit board, as taught by Yang. This would have been modified in order to electrically connect the sensor to the device in order for it to operate. Furthermore, it would merely be combining prior art elements according to known methods to yield predictable results.

Yang further teaches a device further comprising a battery configured to power the device (Paragraphs [0022] and [0024] of Yang).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rogers in view of Sonner to have a battery, as taught by Yang. One having ordinary skill in the art would know that an electronic chip assembly would require a power source. Rogers in view of Sonner fail to explicitly teach what the power source is, and Yang teaches that the power source of its device that measures a biochemical composition, is a battery. The system of Rogers in view of Sonner would be modified with the power source of Yang in order to power the system. Furthermore, it would merely be combining prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lenigk (WO 2018/067412 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./            Examiner, Art Unit 3791                                                                                                                                                                                            



/ETSUB D BERHANU/            Primary Examiner, Art Unit 3791